PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/256,406
Filing Date: 24 Jan 2019
Appellant(s): Csonka et al.



__________________
Scott Wolinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0114337) in view of Wissinger (US 5,592,320) and Cicchiello et al (US 2005/0069325) and Shimizu (US 2015/0205273).
1). With regard to claim 1, Aoki discloses a system (Figures 1 and 11; also Figure 8) for transmitting and receiving optical signals, the system including: 
a first mirror (the coarse steering mirror shown in black which is associated with the Coarse Capturing Mechanism unit 11 in Figures 1 and 11) of a communication device (1 in Figures 1 and 11); 

a second mirror (the fine steering mirror shown in black which is associated with the Fine Capturing Mechanism unit 12 in Figures 1 and 11) of the communication device; 
a second mirror actuator (Fine Capturing Mechanism unit 12 in Figures 1 and 11) configured to control a pointing direction of the second mirror; and 
one or more processors (31 in Figure 1, or 61/63 in Figure 11) operatively coupled to the first mirror actuator (via signal 34 in Figure 1, or 34/67 in Figure 11) and the second mirror actuator (via signal 35), the one or more processors being configured to: 
direct the second mirror actuator to move the second mirror to track a signal within a first zone (the first area scanned by the fine steering mirror) in a plurality of zones (the combination of coarse mirror and fine mirror can scan/track a wide field, the fine steering mirror scan/track a “fine” field or only a small fraction of the wide field. That is, it is obvious that the wide field is composed of a plurality of small or “fine” zones/areas, the fine steering mirror scans/tracks in these small or “fine” zone, while the coarse steering mirror moves, the fine steering mirror moves from one small/“fine” zone to another small zone. Also refer to Figures 2 and 12, plurality of zones are scanned) in an area of coverage (the area covered by the combination of the coarse mirror and the fine mirror) of the communication device ([0127], “the capturing controller 31 also sets an initial direction of the fine capturing mechanism unit 12 using the fine capturing control signal 35. As the initial direction of the fine capturing mechanism unit 12 of this 
wherein each zone is adjacent to at least one other zone of the plurality of zones (Figures 2 and 12, with slightly overlapping as shown in Figure 12), and 
keep the first mirror stationary at a first angle (e.g., angle corresponding to position at 203 of Figure 12) during a first time period (e.g., at time when tracking in the circle associated with position 203 as shown in Figure 12) while using the second mirror to track the signal in the first zone ([0126], “the capturing controller 31 sets the coarse capturing mechanism unit 11 to face a predicted direction where the partner's device exists using the coarse capturing control signal 34”, the control signal to the coarse capturing mechanism unit is stopped, and the coarse steering mirror is stationary at a first angle. And [0127], “Next, the capturing controller 31 also sets an initial direction of the fine capturing mechanism unit 12 using the fine capturing control signal 35. As the initial direction of the fine capturing mechanism unit 12 of this exemplary embodiment, the center of movable range is set so as to secure a movable range after detection of the partner's direction”); 
when the signal reaches an edge of the first zone at a first time ([0116] and [0129] etc., “the capturing device 1 has a configuration in which the optical axis of the transmission beam to the optical axis of the reception beam shifts only up to the angle which becomes the largest in each operation (scanning operation or aberration compensation operation). (Hereinafter, the maximum angle in the scanning operation is referred to as the maximum scanning angle.)” and “when the transmission beam cannot be detected even if a predetermined time has passed”. That is, when the scanning 
direct the second mirror actuator to move the second mirror, during the second time period, to a default angle ([0128], “After that”, the fine capture mechanism keeps 
keep the first mirror stationary at the second angle (e.g., Figure 12, the coarse mirror is kept stationary for cluster 214, and only the fine scanning mechanism is in operation) during a third time period (the time period while the fine capturing operation is scanning) starting at the second time while using the second mirror to track the signal in the second zone (e.g., the zone 214).  
But, in Figure 12, Aoki shows that the zones have some overlapping, and Aoki does not expressly show a clear (without overlapping) “edge of the zone”, wherein each zone is adjacent to at least one other zone of the plurality of zones, and to move the second mirror to a default angle, and also does not expressly show the first, second and third time periods for the two mirrors.
However, it is a common practice to make the fine steering mirror to scan a narrow field of view (FoV) and make the coarse steering mirror to scan a wide FoV. As shown in Figure 1, Wissinger discloses the coarse FoV coverage of the communication device, and label 7 shows an area or zone of the coverage by the fine steering mirror, the fine FoV has edges, wherein each zone is adjacent to at least one other zone of the plurality of zones (Figure 1(a)). Another prior art, Cicchiello et al, discloses a similar FSO system, in which “the coarse-steering element covers a range of about +/-45 degrees at about 20 Hz, the fine-steering element covers a range of about +/-3 degrees at about 200 Hz” ([0020], [0046]), “coarse-steering element 44 provides coverage over 0-45o. EL and 360o Az, while fine-steering element 46 provides +/-1.5o coverage” o x 3o” ([0049]).
That is, Wissinger and Cicchiello et al teach/disclose that the fine steering mirror scan in a small zone or FoV, and the coarse steering mirror cover a wide FoV; if the signal reaches an edge of the small zone by the fine steering mirror, the first coarse mirror then will be moved to an another angle (Wissinger: Figure 1, another rectangle zone) in a direction of motion of the signal so to capture/track the signal. Regarding moving the second mirror to a default angle, as disclosed by Wissinger, shown in Figure 1, the field of view (FoV) is the combined range of motions of the coarse steering and fine steering (column 3 lines 33-40, “This is depicted in FIGS. 1(a) and 1(c) where the transmit fields-of-view are depicted. Each large rectangle depicts the FOV of the optical beam at each coarse scan position. In the centermost scan position of FIG. 1(a), a matrix of fine scan locations is depicted. As discussed more fully below, the use of coarse and fine scan mechanisms allows for high speed scanning with high resolution”). As shown in Figure 1 of Wissinger, as well as disclosed by Cicchiello et al, the fine scanning/steering is within a specific coarse scanning (or coarse FoV), and each fine steering mirror has its limited scan range; therefore, while the coarse steering mirror is scanning or moving to another angle (e.g., second angle), the fine steering mirror needs to be reset or returned to an initial/default angle so that the fine steering mirror can perform a full-range fine scanning after the coarse steering mirror finished in a coarse FoV; otherwise (e.g., if the mirror is at the uppermost position/angle), the fine steering mirror cannot fully perform the desired full-range scanning. Also this is a basic operation related to a combination of a coarse tuning and fine tuning in industrial: fine operation ->  
Regarding the time periods in which the first and second mirrors moves/tracks, as discussed above, the combination of Aoki and Wissinger and Cicchiello et al discloses a fine tuning and a coarse tuning, and the processes as fine operation -> coarse operation -> fine operation –> coarse operation  -> fine operation (around the new position) is a basic operation of the coordinated or cooperative control of two mirrors (fine tune mirror and coarse mirror); also, as shown in Figure 12 of Aoki, each scanning, either fine scanning or coarse scanning, needs time, which can be viewed as the different time period. Another prior art, Shimizu, discloses a free-space communication system/method, in which a coarse operation (a first orientation means, e.g., a gimbal) and a second orientation means (a fine pointing mechanism, FPM) are operated cooperatively. As shown in Figure 3, the zone of the second orientation means (fine operation of FPM) has an “edge” (0-,  -2, and 2 -3 etc.); at around t0, the FPM is moved from 0 to , during time period t0-t1, the first orientation means is moved from g to g +, and the FPM is moved back to 0, that is, while moving the first orientation means in a first direction, direct the second orientation means back to a default angle (0); and then the same procedure is repeated in the following time periods or cycles (the solid line 11 for the first orientation means, and the dotted line 12 is for the FPM). That is, Shimizu teaches/suggests to operate the coarse orientation means and fine orientation means cooperatively in time periods: when the fine orientation means reaches an edge of the first zone at a first time, direct the second orientation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wissinger and Cicchiello et al and Shimizu to the system/method of Aoki so to divide the total field of view into a plurality of regular rectangle FoV, which will be scanned by coarse steering mirror from one FoV to another FoV, and the fine steering mirror will perform the more accurate or fine scanning with each FoV, and the fine steering mirror is reset so that the fine steering mirror will perform the full-range accurate or fine scanning, and the acquisition and tracking of signals can be accelerated, and a high speed scanning with high resolution is obtained.
2). With regard to claim 2, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 1 above. But, Aoki and Wissinger and Cicchiello et al and Shimizu do not expressly state: wherein the first mirror is kept stationary by locking the first mirror in place and turning off power to the first mirror actuator. 
However, Aoki discloses “The capturing controller 31 controls each part of the capturing device 1 based on the capturing sensor signal 33 or the like. Specifically, the capturing controller 31 respectively controls the coarse capturing mechanism unit 11 using the coarse capturing control signal 34, the fine capturing mechanism unit 12 using 
And Aoki teaches “the capturing controller 31 performs retry operation such as rotating the direction of the coarse capturing mechanism unit 11 only a predetermined angle and performing detection operation once again” (Aoki: [0129]). Also, Wissinger discloses “The transceiver 10 includes a command interface 12 which provides a "power on" command to onboard power supplies 14 and pointing vectors to a gimbal/mirror controller 20. On receipt of power, a clock 16 provides a pulse train to a scan controller circuit 18 and clock pulses to other components in the system as is common in the art” (column 4 lines 46-54); and Shimizu also teaches that the cooperative control can be turned off ([0065] and [0093] etc.). That is, the power can be sent to the actuators to control the pointing/tracking. Therefore, it would be obvious to one skilled in the art to lock/keep the fine/coarse mirror stationary at desired angle using the capturing mechanism unit before turning off the power to the Capturing Mechanism unit 11/12.
3). With regard to claim 3, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 1 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the area of each zone of the plurality of zones does not overlap with any other zone of the o EL and 360o Az, while fine-steering element 46 provides +/-1.5o coverage”; [0047] and [0049], “fine-tracking sensor (FTS) 50, which may have a FOR of about 3o x 3o”. That is, the area of each zone of the plurality of zones covered by fine steering mirror is approximately a same percentage of a range of motion of the coarse mirror).  
4). With regard to claim 4, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 1 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the area of coverage of the communication device is determined by combining a range of motion of the first mirror and a range of motion of the second mirror (the area covered by the combination of the coarse mirror and the fine mirror. Aoki: Figure 12; Wissinger: Figure 1, and Shimizu: Figure 3).  
5). With regard to claim 6, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 1 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the one or more processors are further configured to: 
when the signal reaches an edge of the second zone at a third time (e.g., Aoki: the fine capturing reaches the edge of the cluster 214; also refer Figure 2 of Shimizu), direct the first mirror actuator to move the first mirror (e.g., Aoki: from cluster 214 to another cluster at the right below. Also refer Figure 2 of Shimizu: from g + to g +2,), during a fourth time period starting at the third time and ending at a fourth time (time 
keep the first mirror stationary at the third angle during a fifth time period starting at the fourth time while using the second mirror to track the signal in the third zone (e.g., Figure 12 of Aoki, and Shimizu: the second orientation means is kept at g +2, and the second orientation means is moving from 0 to ).  
6). With regard to claim 7, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 1 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the second angle is a set interval from the first angle (as shown in Figure 1 of Wissinger, each zone is in a regular rectangle, that is, the angle increasing can be in a regular set, or a set of angle (column 3 lines 33-40). Cicchiello: 45°; [0045], 0°-45°. Also refer to Figure 12 of Aoki, coarse mirror moves in set of regular angles; and Figure 3 of Shimizu: angle increased by . That is, the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the second angle is a set interval from the first angle).  
7). With regard to claim 10, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 1 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses the system of 
8). With regard to claim 12, Aoki discloses a method for transmitting and receiving optical signals (Figures 1 and 11; also Figure 8), the method including: 
controlling (via signal 34), by one or more processors (31 in Figure 1, or 61/63 in Figure 11), a first mirror actuator (the Coarse Capturing Mechanism unit 11 in Figures 1 and 11) to control a pointing direction of a first mirror (the coarse steering mirror shown in black which is associated with the Coarse Capturing Mechanism unit 11 in Figures 1 and 11) of a communication device (1 in Figures 1 and 11); and 
controlling, by the one or more processors, a second mirror actuator (Fine Capturing Mechanism unit 12 in Figures 1 and 11) to control a pointing direction of a second mirror (the fine steering mirror shown in black which is associated with the Fine Capturing Mechanism unit 12 in Figures 1 and 11) of the communication device, 
wherein the second mirror actuator moves the second mirror to track a signal within a first zone (the first area scanned by the fine steering mirror) in a plurality of zones (the combination of coarse mirror and fine mirror can scan/track a wide field, the fine steering mirror scan/track a “fine” field or only a small fraction of the wide field. That is, it is obvious that the wide field is composed of a plurality of small or “fine” zones/areas, the fine steering mirror scans/tracks in these small or “fine” zone, while the coarse steering mirror moves, the fine steering mirror moves from one small/“fine” zone to another small zone. Also refer to Figures 2 and 12, plurality of zones are scanned) in an area of coverage (the area covered by the combination of the coarse mirror and the fine mirror) of the communication device ([0127], “the capturing controller 31 also sets 
wherein each zone is adjacent to at least one other zone of the plurality of zones (Figures 2 and 12, with slightly overlapping as shown in Figure 12), 
wherein the first mirror is kept stationary at a first angle during a first period (e.g., at time when tracking in the circle associated with position 203 as shown in Figure 12) while the second mirror is used to track the signal in the first zone ([0126], “the capturing controller 31 sets the coarse capturing mechanism unit 11 to face a predicted direction where the partner's device exists using the coarse capturing control signal 34”, the control signal to the coarse capturing mechanism unit is stopped, and the coarse steering mirror is stationary at a first angle. And [0127], “Next, the capturing controller 31 also sets an initial direction of the fine capturing mechanism unit 12 using the fine capturing control signal 35. As the initial direction of the fine capturing mechanism unit 12 of this exemplary embodiment, the center of movable range is set so as to secure a movable range after detection of the partner's direction”), 
wherein, when the signal reaches an edge of the first zone at a first time ([0116] and [0129] etc., “the capturing device 1 has a configuration in which the optical axis of the transmission beam to the optical axis of the reception beam shifts only up to the angle which becomes the largest in each operation (scanning operation or aberration compensation operation). (Hereinafter, the maximum angle in the scanning operation is referred to as the maximum scanning angle.)” and “when the transmission beam cannot 

wherein first mirror is kept stationary at the second angle (e.g., Figure 12, the coarse mirror is kept stationary for cluster 214, and only the fine scanning mechanism is in operation) during a third time period (the time period while the fine capturing operation is scanning) starting at the second time while the second mirror is used to track the signal in the second zone (e.g., the zone 214).  
But, in Figure 12, Aoki shows that the zones have some overlapping, and Aoki does not expressly show a clear (without overlapping) “edge of the first zone”, wherein each zone is adjacent to at least one other zone of the plurality of zones, and to move the second mirror to a default angle, and also does not expressly show the first, second and third time periods for the two mirrors.
However, it is a common practice to make the fine steering mirror to scan a narrow field of view (FoV) and make the coarse steering mirror to scan a wide FoV. As shown in Figure 1, Wissinger discloses the coarse FoV coverage of the communication device, and label 7 shows an area or zone of the coverage by the fine steering mirror, the fine FoV has edges, wherein each zone is adjacent to at least one other zone of the plurality of zones (Figure 1(a)). Another prior art, Cicchiello et al, discloses a similar FSO system, in which “the coarse-steering element covers a range of about +/-45 degrees at about 20 Hz, the fine-steering element covers a range of about +/-3 degrees at about 200 Hz” ([0020], [0046]), “coarse-steering element 44 provides coverage over o EL and 360o Az, while fine-steering element 46 provides +/-1.5o coverage” ([0047]), or “fine-tracking sensor (FTS) 50, which may have a FOR of about 3o x 3o” ([0049]).
That is, Wissinger and Cicchiello et al teach/disclose that the fine steering mirror scan in a small zone or FoV, and the coarse steering mirror cover a wide FoV; if the signal reaches an edge of the small zone by the fine steering mirror, the first coarse mirror then will be moved to an another angle (Wissinger: Figure 1, another rectangle zone) in a direction of motion of the signal so to capture/track the signal. Regarding moving the second mirror to a default angle, as disclosed by Wissinger, shown in Figure 1, the field of view (FoV) is the combined range of motions of the coarse steering and fine steering (column 3 lines 33-40, “This is depicted in FIGS. 1(a) and 1(c) where the transmit fields-of-view are depicted. Each large rectangle depicts the FOV of the optical beam at each coarse scan position. In the centermost scan position of FIG. 1(a), a matrix of fine scan locations is depicted. As discussed more fully below, the use of coarse and fine scan mechanisms allows for high speed scanning with high resolution”). As shown in Figure 1 of Wissinger, as well as disclosed by Cicchiello et al, the fine scanning/steering is within a specific coarse scanning (or coarse FoV), and each fine steering mirror has its limited scan range; therefore, while the coarse steering mirror is scanning or moving to another angle (e.g., second angle), the fine steering mirror needs to be reset or returned to an initial/default angle so that the fine steering mirror can perform a full-range fine scanning after the coarse steering mirror finished in a coarse FoV; otherwise (e.g., if the mirror is at the uppermost position/angle), the fine steering mirror cannot fully perform the desired full-range scanning. Also this is a basic operation 
Regarding the time periods in which the first and second mirrors moves/tracks, as discussed above, the combination of Aoki and Wissinger and Cicchiello et al discloses a fine tuning and a coarse tuning, and the processes as fine operation -> coarse operation -> fine operation –> coarse operation  -> fine operation (around the new position) is a basic operation of the coordinated or cooperative control of two mirrors (fine tune mirror and coarse mirror); also, as shown in Figure 12 of Aoki, each scanning, either fine scanning or coarse scanning, needs time, which can be viewed as the different time period. Another prior art, Shimizu, discloses a free-space communication system/method, in which a coarse operation (a first orientation means, e.g., a gimbal) and a second orientation means (a fine pointing mechanism, FPM) are operated cooperatively. As shown in Figure 3, the zone of the second orientation means (fine operation of FPM) has an “edge” (0-,  -2, and 2 -3 etc.); at around t0, the FPM is moved from 0 to , during time period t0-t1, the first orientation means is moved from g to g +, and the FPM is moved back to 0, that is, while moving the first orientation means in a first direction, direct the second orientation means back to a default angle (0); and then the same procedure is repeated in the following time periods or cycles (the solid line 11 for the first orientation means, and the dotted line 12 is for the FPM). That is, Shimizu teaches/suggests to operate the coarse orientation means and fine orientation means cooperatively in time periods: when the fine orientation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wissinger and Cicchiello et al and Shimizu to the system/method of Aoki so to divide the total field of view into a plurality of regular rectangle FoV, which will be scanned by coarse steering mirror from one FoV to another FoV, and the fine steering mirror will perform the more accurate or fine scanning with each FoV, and the fine steering mirror is reset so that the fine steering mirror will perform the full-range accurate or fine scanning, and the acquisition and tracking of signals can be accelerated, and a high speed scanning with high resolution is obtained.
9). With regard to claim 13, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 12 above. But, Aoki and Wissinger and Cicchiello et al and Shimizu do not expressly state: wherein the first mirror is kept stationary by locking the first mirror in place and turning off power to the first mirror actuator.  
However, Aoki discloses “The capturing controller 31 controls each part of the capturing device 1 based on the capturing sensor signal 33 or the like. Specifically, the capturing controller 31 respectively controls the coarse capturing mechanism unit 11 
And Aoki teaches “the capturing controller 31 performs retry operation such as rotating the direction of the coarse capturing mechanism unit 11 only a predetermined angle and performing detection operation once again” (Aoki: [0129]). Also, Wissinger discloses “The transceiver 10 includes a command interface 12 which provides a "power on" command to onboard power supplies 14 and pointing vectors to a gimbal/mirror controller 20. On receipt of power, a clock 16 provides a pulse train to a scan controller circuit 18 and clock pulses to other components in the system as is common in the art” (column 4 lines 46-54); and Shimizu also teaches that the cooperative control can be turned off ([0065] and [0093] etc.). That is, the power can be sent to the actuators to control the pointing/tracking. Therefore, it would be obvious to one skilled in the art to lock/keep the fine/coarse mirror stationary at desired angle using the capturing mechanism unit before turning off the power to the Capturing Mechanism unit 11/12.
10). With regard to claim 14, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 12 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the area o EL and 360o Az, while fine-steering element 46 provides +/-1.5o coverage”; [0047] and [0049], “fine-tracking sensor (FTS) 50, which may have a FOR of about 3o x 3o”. That is, the area of each zone of the plurality of zones covered by fine steering mirror is approximately a same percentage of a range of motion of the coarse mirror).  
11). With regard to claim 15, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 12 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses the method of claim 12, further comprising determining, by the one or more processors, the area of coverage of the communication device by combining a range of motion of the first mirror and a range of motion of the second mirror (the area covered by the combination of the coarse mirror and the fine mirror. Aoki: Figure 12; Wissinger: Figure 1, and Shimizu: Figure 3).  
12). With regard to claim 17, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 12 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein, when the signal reaches an edge of the second zone at a third time (e.g., Aoki: the fine capturing reaches the edge of the cluster 214; also refer Figure 2 of Shimizu), the first mirror actuator moves the first mirror (e.g., Aoki: from cluster 214 to another cluster at the right below. Also refer Figure 2 of Shimizu: from g + to g +2), during a fourth time period 
wherein the first mirror is kept stationary at the third angle during a fifth time period (the time period in which the fine capturing operation scans in the newly-moved in cluster) starting at the fourth time while the second mirror is used to track the signal in the third zone (e.g., Figure 12 of Aoki, and Shimizu: the second orientation means is kept at g +2, and the second orientation means is moving from 0 to ).  
13). With regard to claim 18, Aoki and Wissinger and Cicchiello et al and Shimizu disclose all of the subject matter as applied to claim 12 above. And the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the second angle is a set interval from the first angle (as shown in Figure 1 of Wissinger, each zone is in a regular rectangle, that is, the angle increasing can be in a regular set, or a set of angle (column 3 lines 33-40). Cicchiello: 45°; [0045], 0°-45°. Also refer to Figure 12 of Aoki, coarse mirror moves in set of regular angles; and Figure 3 of Shimizu: angle increased by . That is, the combination of Aoki and Wissinger and Cicchiello et al and Shimizu further discloses wherein the second angle is a set interval from the first angle).

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument
1). Regarding Argument A, the Appellant argues on pages 7-8 of the Brief:
The disclosures of Aoki relied upon by the Examiner are related to a “capturing operation/scanning operation” that searches for a beam from a partner device. The tracking operation is only referred to as an end to the capturing operation/scanning operation (see Aoki ¶¶[0146], [0156], [0166], [0187]). As such, there is no tracking of the beam from the partner device in Fig. 12 of Aoki. For at least this reason, Appellant submits that Aoki fails to teach or suggest at least the following features of claim 1 (emphasis added): 
…
Appellant’s argument is not persuasive. First, in the previous several “Remarks” in reply to previous Office Actions, the Applicant never raise the issues related to “tracking of the beam from the partner device in Fig. 12 of Aoki”; it seems that the Applicant agreed with Examiner’s interpretation as to “tracking of the beam from the partner device”.
Second, the initial scanning/capturing processing is similar to Applicant’s claimed tracking process. As disclosed by Aoki: “the capturing device 1 according to this concurrently perform the capturing operation using the reception beam and the scanning operation using the transmission beam” ([0114]), “the capturing device 1 according to this exemplary embodiment can adjust each of optical axes of the reception beam and the transmission beam overlapping on almost the same optical axis.” ([0115]), “during the capturing operation and the tracking operation or the like, an optical system related to the reception beam including the coarse capturing mechanism unit 11 and the fine capturing mechanism unit 12 is facing the direction of the partner's device based on the reception beam” ([0116]), “the capturing device 1 according to this exemplary embodiment can perform the scanning operation using the transmission beam concurrently with the capturing operation which is performed based on the reception beam from the direction of the partner's device” ([0117]), “the capturing controller 31 turns the fine capturing mechanism unit 12 to the direction where the transmission beam has come using the fine capturing control signal 35” ([0130]), “the capturing controller 31 may perform coarse capturing operation, as necessary, to make the coarse capturing mechanism unit 11 face the direction where the transmission beam has come using the coarse capturing control signal 34 in such a case where the detection position of sensor detected by the capturing sensor signal 33 is considerably deviated” ([0131]), “the scanning operation and the capturing operation can be performed in parallel and concurrently even in a long distance communication such as used by an optical communication in free space. The reason is because that the reception beam from the partner's device and the transmission beam sent to the partner can be made an approximate identical optical axis” ([0175]-[0176]). And, for the embodiment shown in Figures 11 and 12, Aoki also discloses: “the capturing device 6 similar to the capturing device 1 according to the first exemplary embodiment” ([0219]), “The scanning controller 61 uses the coarse scanning operation using the coarse capturing mechanism unit 11 for movement of the transmission beam 212 between the clusters 214, and uses the fine scanning operation using the aberration compensation mechanism unit 21 for the scanning operation in the cluster 214” ([0223]), “there is a possibility that displacement of the scanning direction may occur due to relative movement of own device performing the scanning operation and the partner's device. Therefore, in the capturing device 6 according to the third exemplary embodiment, the scanning controller 61 receives information about this displacement, and is performing compensation in the scanning operation. The capturing controller 63 notifies the scanning controller 61 of the information about this displacement using the scanning controller control signal 64 based on the capturing sensor signal 33 from the capturing sensor 32” ([0227]), “the capturing device 6 according to the third exemplary embodiment can perform the scanning operation in consideration of displacement based on relative movement between devices” ([0228]).
Based on Aoki’s disclosure, the capturing operation and scanning operation occur in parallel and concurrently; and the capturing process is based on “the reception beam” or “direction” of the partner’s device; and the coarse capturing mechanism and the fine capturing mechanism are controlled based on the “movement”, “deviation” and “displacement” between the devices. That is, the capturing/scanning operations is similar to the tracking processing: the movement of the reception beam is tracked, and the capturing operation and the tracking operation or the like are similar (“the capturing 
The technology of using a coarse capturing mechanism and a fine capturing mechanism for tracking a signal is a well-known. The processes as fine operation ->  coarse operation -> fine operation (around the new position pointed by the coarse operation) –> coarse operation (another position) -> fine operation (around another new position) are basic operations related to a combination of a coarse tuning and fine tuning in industrial; that is why two capture mechanisms (or two mirrors) are used. Similar to the old radio system in old car: two knobs were used, one for fine tuning, another for coarse tuning; when the fine tune knob could not find a desired station, the coarse tune knob was then used to move the search to another frequency range, and the fine knob has a specific tuning range, and the coarse tuning can jump from one frequency band to another frequency band. The tracking operation using a coarse capturing mechanism and a fine capturing mechanism is a well-known technology.

2). Regarding Argument B, the Appellant argues on page 8 of the Brief:
In addition, the rejection of claim 1 as presented in the FOA fails to present a prima facie case of obviousness. For example, on page 10, lines 6-16 of the FOA, the Examiner alleges that paragraphs [0116] and [0129] of Aoki disclose “when the signal reaches an edge of the first zone at a first time.” Then on page 10, line 16 through page 11 line 10 of the FOA, the Examiner alleges that Figures 2 and 12 of Aoki disclose “direct the first mirror actuator to move the first mirror.” In other words, the rejection of the feature of claim 1 uses completely unrelated, cherry-picked aspects of the Aoki. In addition, it is admitted on page 12, lines 1-2 of the FOA that Aoki does not expressly show the first, second and third time periods for the two mirrors. The FOA instead cites Figure 3 of Shimizu for these features (see FOA, p. 13,1. 23; p. 14,11. 1-17. Applying art in this patchwork manner fails to consider the claim “as a whole,” and therefore does not properly demonstrate obviousness as required under 35 U.S.C. § 103 as laid out under MPEP § 2141.02.1. 
Even addressing the parts separately, Appellant respectfully disagrees with the allegations. On page 9, line 17 through page 10, line 5 of the FOA, the Examiner alleges that Fig. 12 of Aoki, as reproduced below, and paragraphs [0126] and [0127] of Aoki, disclose “keep the first mirror stationary at a first angle during a first time period while using the second mirror to track the signal in the first zone.” However, there is no basis for the Examiner’s allegation that position 203 shown in Fig. 12 of Aoki teaches an angle at which a first mirror (incorrectly referred to in the FOA as “first minor”) is kept stationary. Paragraphs [0180], [0182] and [0222] of Aoki disclose that position 203 is used to designate a center of a scanning path. Accordingly, Appellant submits that there is no teaching by Aoki of “a first angle during a first time period” when a first mirror is kept stationary, as recited by claim 1. Aoki discloses setting positions of two different capturing mechanism units 11 and 12, irrespective of time periods and zones as recited by claim 1.
Appellant’s argument is not persuasive. Regarding the argument “the rejection of the feature of claim 1 uses completely unrelated, cherry-picked aspects of the Aoki”, as discussed above, “the capturing operation and scanning operation occur in parallel and concurrently”, the cited “aspects” are related, not “unrelated”. Also, each operation, such as a movement or mirror rotation etc., needs time, it is obvious to one skilled in the art that different time period are applied to these operations. And, Shimizu discloses a free-space optical communications, and indicates that each operation is completed in a 
Regarding “there is no basis for the Examiner’s allegation that position 203 shown in Fig. 12 of Aoki teaches an angle at which a first mirror is kept stationary” etc., similarly as discussed above, the capturing operation and scanning operation occur in parallel and concurrently; and the capturing process is based on “the reception beam” or “direction” of the partner’s device; and the coarse capturing mechanism and the fine capturing mechanism are controlled based on the “movement”, “deviation” and “displacement” between the devices. In Figure 12, during the capturing/scanning operation in specific cluster, the coarse mirror is not moved, only the fine capturing mechanism is in operation; however the movement from one cluster to another cluster is done by the “coarse capturing operation” (e.g., 216 in Figure 12). That is, the combination of Aoki and Wissinger and Cicchiello et al and Shimizu teaches/suggests that during a time period while using the fine capturing mechanism unit to capture/track the signal in the first zone, the coarse capturing mechanism unit is kept at a first angle.

3). Regarding Argument C, the Appellant argues on pages 8-9 of the Brief:
Regarding “when the signal reaches an edge of the first zone at a first time,” paragraph [0116] of Aoki discloses a maximum scanning angle for a scanning operation, which is related to a transmission beam, not the reception beam. The maximum scanning angle of Aoki therefore is not disclosed as part of tracking when a received signal reaches an edge of the first zone at a first time.” Paragraph [0129] of Aoki discloses a capturing controller 31 that performs a retry operation “when the transmission beam cannot be detected even if a predetermined time has passed.” Again, this disclosure is related to the transmission beam and not related to when a received signal reaches an edge of the first zone at a first time. Furthermore, on page 11, line 20 through page 12, line 2 of the FOA, the Examiner contradicts his previous arguments and admits that Aoki does not teach or suggest “an edge of the zone.” In this admission, the Examiner ignores the entire claimed feature of “an edge of the first zone at a first time.” The Examiner also admits that Aoki does not teach or suggest the first time period, the second time period and the third time period recited by claim 1 (see FOA, p. 12, lines 1-2).
Appellant’s argument is not persuasive. As discussed above, in Aoki, the capturing operation using the reception beam and the scanning operation using the transmission beam are performed concurrently; and the reception beam and the transmission beam are overlapping on almost the same optical axis; and the operations are also based on the “movement”, “deviation” and “displacement” between the devices.  Therefore, Aoki teaches that the capturing/scanning angle is related to the reception beam.
On page 11, line 20 through page 12, line 2 of the FOA, Examiner states “in Figure 12, Aoki shows that the zones have some overlapping, and Aoki does not expressly show a clear (without overlapping) “edge of the zone” …”; Examiner emphasizes that “clear (without overlapping) “edge of the zone””; the Examiner does not “contradict his previous arguments”, and Examiner does not “admits that Aoki does not teach or suggest “an edge of the zone””. Also, as discussed above, each operation, movement or mirror rotation etc. needs time, the capturing/scanning in a zone is completed in a specific time period.

4). Regarding Argument D, the Appellant argues on page 9 of the Brief:
Regarding “direct the first mirror actuator to move the first mirror,” the FOA cites Figures 2 and 12 of Aoki. Figure 2 “is a schematic diagram showing scanning ranges and detection areas of a sensor of the first exemplary embodiment of the present invention” (Aoki ]f [0042]), and Figure 12 “is a figure showing a scanning path of a transmission beam of the third exemplary embodiment of the present invention” (Aoki |[0052]). However, while Aoki describes a course capturing mechanism unit 11 and a fine capturing mechanism unit 12 (see Aoki, Fig. 1), Aoki is silent regarding whether such mechanisms include a mirror or a mirror actuator. Furthermore, additional features of this step in claim 1 also include that the first mirror is to be moved “from the first angle to a second angle in a direction of motion of the signal as the signal moves into a second zone of the plurality of zones.” The scanning operation shown in Figures 2 and 12 also fails to teach or suggest this feature as it relates to following a scanning path (Aoki [0221]-[0223]), regardless of where a received signal moves.
Appellant’s argument is not persuasive. The capturing mechanism (coarse and fine units) shown in Figures 1, 7, 8 and 11 etc. is well known technology; it can be seen that the incident reception optical beam (from the partner’s device) is first reflected by the coursing capturing unit 11 and then reflected by the fine capturing unit 12, and then the light beam is directed to the sensor/detector etc. The heavy black parts shown on the units 11/12 are the mirrors which redirect the optical beams, or change the directions of the optical beams. 
Aoki also discloses: “rotating the direction of the coarse capturing mechanism unit 11” ([0129]), “the capturing controller 31 turns the fine capturing mechanism unit 12 to the direction where the transmission beam has come using the fine capturing control angle narrower than the angle moving for use in the coarse scanning unit” (claim 5). That is, the fine capturing mechanism unit and coarse capturing mechanism unit are “rotated”/”turned”. The capturing controller 31 sends signals (34 and 35) to the coarse and fine capturing units (11 and 12) so to change the direction (rotate the mirrors) of the coarse and fine capturing units. To rotate/turn the capturing mechanism unit, it is inherent that a mirror actuator is associated with the capturing mechanism unit so that it can be rotated/turned. Therefore, Appellant’s argument “Aoki is silent regarding whether such mechanisms include a mirror or a mirror actuator” is not persuasive.
For background knowledge, the Appellant can check these references: US 20010000130 A1, US 20120127551 A1, US 6,076,939, and US 6,347,001 (steering mirror 640/actuator 644), which introduce what the well-known and widely-used capturing mechanism unit could be (mirror in the unit) and how it works.
 Also, in all the previous Applicant Arguments/Remarks in reply to previous Office Actions, the Applicant never indicate “Aoki is silent regarding whether such mechanisms include a mirror or a mirror actuator”. E.g., in the first Arguments/Remarks submitted on 11/25/2019 in reply to the Non-Final Office Action dated on 9/16/2019, the Applicant admitted “For example, as reproduced below, Fig. 1 of Aoki illustrates first and second mirrors and mirror actuators 11 and 12.” (page 11 lines 6-7), that is, the Applicant/Appellant clearly understands and agrees that the fine/coarse capturing mechanism unit of Aoki has a mirror and a mirror actuator. 


Appellant further submits that Aoki fails to teach or suggest “direct the second mirror actuator to move the second mirror... to a default angle while moving the first mirror from the first angle to the second angle.” The FOA cites paragraph [0128] of Aoki for the portion “direct the second mirror actuator to move the second mirror,” alleging that “the fine capture mechanism keeps the fine steering mirror stationary, and then rotating the coarse steering mirror.” However, the disclosure in paragraph [0128] of Aoki discloses waiting for arrival of the transmission beam, detecting the transmission beam from the partner’s device, and outputting the captured sensor signal. None of these actions include directing the first mirror actuator to move the first mirror as recited in claim 1. In fact, as discussed above, Aoki is silent regarding a mirror or a mirror actuator. Furthermore, the rejection of this step completely ignores latter portion of the claimed step by not providing a citation for “to a default angle while moving the first mirror form the first angle to the second angle” (see FOA p. 11, lines 13-14). The rationale for rejecting the former portion of this step (quoted above) is also incompatible with the latter portion - namely the feature “to move the second mirror... while moving the first mirror.”
Appellant’s argument is not persuasive. First, as discussed in the section above, Aoki is not “silent regarding a mirror or a mirror actuator”; second, as discussed above, the capturing operation using the reception beam and the scanning operation using the transmission beam are performed concurrently; and the reception beam and the transmission beam are overlapping on almost the same optical axis; and also as shown in Aoki’s Figures 2 and 12 etc., during the capturing/scanning operation in specific cluster, the coarse mirror is not moved, only the fine capturing mechanism is in operation; however the movement from one cluster to another cluster is done by the 

6). Regarding Argument F, the Appellant argues on page 10-11 of the Brief:
In order to cure the deficiencies of Aoki, the Examiner further relies on the teachings of Wissinger. However, the reliance on Wissinger is stated very generally in the FOA, without clear rejection reasoning for features that were not rejected using Aoki, such as “[direct the second mirror actuator to move the second mirror] while moving the first mirror form the first angle to the second angle.
…
Applying Wissinger to claim 1 also fails to cure the deficiencies of Aoki. As reproduced above, Figs, 1a-1d of Wissinger disclose that each of a plurality of optical transceivers is associated with a transmit field of view (FOV) and a receive FOV whereby the large rectangles in Figs. 1(a) and 1(c) depict the FOV of a transmitted optical beam at each coarse scan position and the pattern 7 of Fig. 1(a) depict a matrix of fine scan locations (Wissinger col. 3, ll. 33-40).

However, the coarse and fine scan positions in Wissinger are only shown for the transmit FOV, and not the receive FOV. ….
…
In order to cure the deficiencies of Aoki and Wissinger, the Examiner further relies on the teachings of Cicchiello, which discloses ±3 degree fine-steering elements and ±45 degree coarse-steering elements (see paragraphs [0020], [0046], [0047] and [0049] of Cicchiello).
Appellant’s argument is not persuasive. First, the reference Wissinger is cited to mainly indicate that a field of view (FoV) can consist of a plurality of zones, each one is adjacent to at least one other zone; “Each large rectangle depicts the FOV of the optical beam at each coarse scan position. In the centermost scan position of FIG. 1(a), a matrix of fine scan locations is depicted. …, the use of coarse and fine scan mechanisms allows for high speed scanning with high resolution”. 
In Figure 1, the transmit FoV is shown with a plurality of zone; Wissinger teaches a mechanism in which a plurality of small zones form a wide FoV, and coarse scan for zone to zone and fine scan within the zone. Also, Wissinger teaches “Assume that LCT B is the first to be hit as depicted in FIG. 1(b). In accordance with the inventive method, at step 2, LCT B begins to modulate its transmitted beam with a code indicating the time since it was hit and hence the pointing direction or line-of-sight of LCT A at the time LCT B was hit” (column 3 lines 46-52); that is, a specific position and time on the receive FoV is corresponding to a specific transmit FoV, and the reception terminal sends a code to another terminal to inform the another terminal about the corresponding time that is related to a specific transmit FoV (or position); therefore, the receive FoV and the transmit FoV are related. Then, it is obvious to one skilled in the art the scheme of using zones can be applied to capturing operations (receive FoV) since both are related to move/rotate coarse capturing mechanism and fine capturing mechanism for higher resolution. The reference Cicchiello et al is further cited to indicate that the zones can 
Therefore, the combination of Aoki and Wissinger and Cicchiello et al teaches/suggests that the fine steering mirror is operated in a small zone (within a specific angle range), and the coarse steering mirror cover a wider field of view (relatively wider angle range).

7). Regarding Argument G, the Appellant argues on page 12 of the Brief:
In order to cure the deficiencies of Aoki, Wissinger and Cicchiello, the Examiner further relies on the teachings of Shimizu which discloses integrating target error angles at respective calculation cycles 1-6 (see Fig. 3 and paragraph [0066] of Shimizu). Target error angles are calculated targets, rather than edges of zones in an area of coverage of a communication device as claimed. In addition, Shimizu discloses a cooperative control device including a second orientation means 4 that rotates a mirror, and a first orientation means 3 that rotates the second orientation means 4 (see Fig. 1 and paragraph [0044] of Shimizu). Thus, Shimizu does not teach using two different mirrors with respective mirror actuators.
Appellant’s argument is not persuasive. Shimizu discloses a free-space optical communication system/method, and teaches/suggests to operate the coarse orientation means and fine orientation means cooperatively in time periods, “a cooperative control device, a cooperative control method, and a cooperative control program that are 

8). Regarding Argument H, the Appellant argues on pages 12-14 of the Brief:
…
However, on page 14, line 18 through page 15, line 3 of the FOA, as reproduced below, the Examiner provides the following rationale to support the rejection of claim 1 under 35 U.S.C.§103:
...
Appellant respectfully submits that the Examiner’s rationale reproduced above does not clearly articulate the reasons why the claimed invention would have been obvious, as outlined by MPEP Section 2141. In particular, the Examiner fails to explain how Aoki’s capturing device 1 shown in Aoki’s Fig. 1 reproduced above could possibly be modified by Wissinger, Cicchiello and Shimizu such that … as recited by claim 1.
Appellant’s argument is not persuasive. Aoki discloses an optical communication system/method with a coarse capturing mechanism unit and a fine capturing mechanism capturing mechanism unit, and Wissinger and Cicchiello teach that the field of view can be divided into a plurality of zones, and Shimizu indicates that the coarse control and fine control are coordinated and done in time periods. The references Aoki, Wissinger, Cicchiello and Shimizu are analogous and combinable, and the combination of Aoki, Wissinger, Cicchiello and Shimizu makes the signal acquisition and tracking faster, and the resolution be higher. And the Examiner provides the rational as to why the claimed invention would have been obvious. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        
Conferees:
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),